          Case 1:15-cv-05291-ILG-CLP Document 67 Filed 11/29/18 Page 1 of 1 PageID #: 731


New York
                                                                                                 Joseph K. Jones, Esq.††
One Grand Central Place
                                                                                                Benjamin J. Wolf, Esq.††
60 East 42nd St., 46th Floor
                                                                                                 Anand A. Kapasi, Esq.†
New York, NY 10165
p. (646) 459-7971
f. (646) 459-7973
                                                                                                ††Admitted NY, NJ, CT
                                                                                                    †Admitted NY, NJ
New Jersey
375 Passaic Ave., Ste. 100
Fairfield, NJ 07004
p. (973) 227-5900                                                                                  www.legaljones.com
f. (973) 244-0019

    Reply to: New York
                                               ELECTRONICALLY FILED

                                                     November 29, 2018

           Hon. I. Leo Glaser, USDJ
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, NY 11201

                               Re:   Barrios v Enhanced Recovery Company, LLC
                                     1:15-cv-05291 (ILG)(CLP)

           Your Honor:

                  I write on behalf of Plaintiff to address the Court’s November 13, 2018 Order to Show
           Cause regarding the remaining “John Doe Defendants”. [ECF No. 66].

                  In light of the Court’s November 13, 2018 Memorandum and Order [ECF No. 66]
           granting Defendant Enhanced Recovery Company, LLC’s motion for summary judgment
           pursuant to Fed. R. Civ. P. 56, Plaintiff does not oppose the Court’s Order to Show Cause. [ECF
           No. 66, pp. 10-11]

                  Thank you for your special attention to this matter. Should you have any further
           questions regarding this matter, please do not hesitate to contact me.

                                                 Respectfully submitted,

                                                /s/ Benjamin J. Wolf
                                                  Benjamin J. Wolf

           cc: Scott S. Gallagher, Esq. (via ECF).
